DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 — 18 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Patent Applications 2016/0378569 (Ristock et al.), 2021/0358488 (lyer)and U.S. Patent No. 10984034 (Sandland et al.). However, none of the prior art references teach or disclose alone or in combination the highlighted portions below.

1. A method for interpreting sentiment of a conversation in real-time, the method comprising:
storing a plurality of sentiment signals;
receiving a first portion of the conversation, said conversation being defined as
Conv:={ (U1,R1i), (U2,Re2),.., (Un, Rn) }, where Conv is a conversation, U is an utterance and R is a system response, Ui is the ith utterance, and R; is the ith system response;
for each utterance included in the conversation, determining an utterance sentiment category, said determining comprising:

assigning a sentiment signal to each utterance, said assigned sentiment signal being selected from the plurality of sentiment signals; and
determining an utterance sentiment category for each utterance by 
executing a multi-class classifier operation on the assigned sentiment signal;
          based on the identified utterance sentiment categories, classifying the first portion of the conversation in one of a plurality of conversation sentiment categories using a sequential module; and
outputting a conversation sentiment category that corresponds to the first portion of the conversation.

9, An interactive voice response system for interpreting  sentiment of a conversation in real-time, the interactive volce response system comprising:
a receiver operable to receive:
a plurality of sentiment signals; and
a first portion of a conversation, said conversation being defined as
Conv:={ (U1,R1i), (U2,Re2),.., (Un, Rn) }, where Conv is a  conversation, U is an utterance and R is a system response, Ui is the ith utterance, and Ri is the ith system response;
an utterance sentiment category determination module, said utterance sentiment category determination module comprising:

an assignment module, said assignment module operable to assign a subset of the plurality of sentiment signals to each utterance;
a multi-class classifier operation module, said multi-class classifier operation module operable to execute a multi-class classifier operation on each assigned subset of the plurality of sentiment signals; and
a sub-determination module that determines an utterance sentiment category for each utterance based on the execution of the multi-class classifier operation;
a sequential module operable to determine a conversation sentiment category based on the determined utterance sentiment categories and an order of the utterance sentiment categories; and
an output module operable to output the conversation sentiment category.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful,
the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16July2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652